Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 is rejected under 35 U.S.C. 103 as being unpatentable over Paturle (US 2009/0218019 A1) in view of Muhlhoff et al. (US Patent No. 8,672,008 B2).

In an analogous art, Muhlhoff shows a tire (Col. 3, Line 21, Fig. 3) comprising protrusions (tufts) (Fig. 1, Ref. Num. 21) formed on the outer surface of a tire (Fig. 1, Ref. Num. 11). The height of the tufts is to be greater than 0.1 mm and the ratio between height and diameter should be between 2 and 4. Using the diameter of 0.15 mm shown in Paturle a height to diameter ratio of 2 to 4 would make the height range of the tufts be between 0.3 mm and 0.6 mm which overlaps with the range of 0.2 to 0.5 mm recited in the instant claims. Examiner takes note of the fact that the range of the tuft height overlaps the claimed range. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Paturle with Muhlhoff in order to have the height of the tufts follow a height to diameter ratio between 2 and 4. This modification will prevent the tufts from curling over and reducing the contract effect they have on the tire. 
Regarding claim 2, Paturle shows that the walls are connected on the mold (Fig. 2) which will make the protrusions connected as well. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Paturle (US 2009/0218019 A1) in view of Muhlhoff et al. (US Patent No. 8,672,008 B2) as applied to claim 1 above, and further in view of Muhlhoff/Desvignes et al. (US 2017/0157994).
Regarding claim 3, Paturle in view of Muhlhoff shows a tire wherein the wall surface constituting the protrusion is inclined (Fig. 1), however, it does not teach that the angle of the wall surfaces opposing each other is set to be from 15° to 40°
In an analogous art, Muhlhoff/Desvignes shows recessions in the outer surface of a tire (Fig. 15,16), where the angle of the recessions from the vertical is set to be 10° to 60° (Para. [0101]). Since Paturle shows that the protrusions should be as close as possible to each other (Paturle, Para. [0032]) they should have similar effect on light reflection as a recession when view from straight above. Since the protrusions are supposed very close to one another, the angle between the protrusions should be approximately the same as twice the angle of one protrusion from the vertical. That would make the angle between the walls set from 20° to 120°, which overlaps with the range in the instant claims. Examiner takes note of the fact that the range of the wall angle overlaps the claimed range. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art before the effective filling date modify Paturle in view of Muhlhoff with Muhlhoff/Desvignes in order to have the protrusion walls be angled at 10° to 60° from the vertical. This modification will ensure that a large amount of light is absorbed by the cavity which will improve the visual contrast of this zone (Muhlhoff/Desvignes, Para. [0102]). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Paturle (US 2009/0218019 A1) in view of Muhlhoff et al. (US Patent No. 8,672,008 B2) as applied to claim 1 above, and further in view of Fujii et al. (US 2013/0075007 A1).

In an analogous art, Fujii shows a protrusion pattern on the outer surface of a tire (Fig. 2) and the protrusions recess until a point at the top (Fig. 24). The protrusion coming to a point will mean that the top portion of the protrusion is less than 30% of the area of the base of the protrusion.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Paturle in view of Muhlhoff with Fujii to have the protrusions recess so the come to a point at the top. This modification will decrease the rubber volume of the protrusions to suppress tire weight and improve fuel economy (Fujii, Para. [0090]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664.  The examiner can normally be reached on M-F 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on (571)270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
/N.J.W./Examiner, Art Unit 1749                                                                                                                                                                                                        





/ROBERT C DYE/Primary Examiner, Art Unit 1749